Citation Nr: 0514896	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left eye condition, 
to include retinal telangiectasias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied claims of entitlement to service 
connection for loss of vision of the left and right eyes.  

The appellant withdrew his claim of entitlement to service 
connection for a right eye disorder during his June 2004 RO 
hearing.  As such, the matter is no longer in appellate 
status.

The appellant presented testimony before the undersigned in 
February 2005.  The transcript has been obtained and 
associated with the claims folder.

The Board notes that in a September 2003 rating decision, the 
RO denied service connection for pneumonia (claimed as 
pneumonitis).  The appellant filed a notice of disagreement 
(NOD) and a statement of the case (SOC) was issued in October 
2004.  In the appellant's November 2004 substantive appeal, 
he specifically indicated that he was not filing for 
pneumonitis, but retinal telangiectasias.  As such, the claim 
is not in appellate status.

FINDINGS OF FACT

1.  The appellant is not a veteran of combat.

2.  The appellant did not incur a left eye condition, retinal 
telangiectasias, due to any incident of active military 
service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left eye condition, to include retinal telangiectasias are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant contends that he incurred a left eye condition 
while serving on active military duty from January 1964 to 
January 1967.   Specifically, he asserts that he incurred 
retinal telangiectasias as result of erroneous medical 
treatment received by the Navy.   

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
these matters; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this case, a substantially complete application was 
received in March 2002.  In May 2002, the RO provided 
specific notice to the claimant regarding what information 
and evidence was needed to substantiate the claim; the 
allocation of responsibility for obtaining such evidence, as 
well as advising the appellant to submit any evidence in his 
possession pertaining to the claim.  Thereafter, in a rating 
decision dated in July 2002, the claim was denied.   

As the VCAA notice in this case was provided to the appellant 
prior to the initial RO adjudication denying the claim, the 
timing of the notice complies with the express requirements 
of the law as found by the Court in Pelegrini.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, three years have passed 
since the May 2002 letter was sent to the appellant by the 
RO.  

Accordingly, the Board concludes that the appellant has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The record also indicates that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claim that has been addressed in this 
decision.  His service medical and personnel records, private 
medical records, articles submitted by the appellant, reports 
of VA examination, and VA outpatient treatment records are 
included in the file.  

In a May 2004 statement, the appellant requested an 
examination by Dr. Wendy Strouse Watt, O.D., the author of 
"Retinal Telangiectasias."   He contends that VA examiners 
do not have the requisite expertise to render an opinion with 
regard to onset of his retinal telangiectasias, for if they 
did, they would have found a nexus between his current 
disorder and his military service.   

The appellant is not competent to comment on medical matters 
such as diagnosis, the etiology of diseases and disorders or 
the date of onset or cause of a disability. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The appellant has been provided multiple eye examinations by 
competent VA physicians.  An independent medical examination 
is not necessary, as the issue in this case is neither 
complex nor controversial; therefore, solicitation of a 
medical opinion from an independent medical expert is not 
warranted. 38 U.S.C.A. § 7109.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

The Merits of the Claim

The appellant contends that he developed a left eye disorder, 
to include retinal telangiectasias as a result of active 
military service.   Specifically, he asserts that a decrease 
in refractive error from the time of enlistment to the time 
of separation was the onset of his current left eye disorder.  
He has put forth various theories as to service incurrence, 
to include: contracting a sexually transmitted disease in 
service, which spread to his eyes and caused damage; large 
doses of antibiotics administered in service caused retinal 
vein blockage; he was mistreated and misdiagnosed with 
bronchitis, which was in actuality pneumonitis.  He further 
contends that the government's failure to immediately treat 
him with antibiotics led to his current eye disorder; and 
finally, that he had toxoplasmosis in service, which affected 
his eye leading to visual impairment.  

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal as to this issue will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

With regard to the second prong of the Pond/Rose inquiry, the 
Board has considered potential application of the provisions 
of 38 U.S.C.A § 1154(b), which would in appropriate 
circumstances relieve the appellant of providing evidence of 
the existence of a disease or injury in service.  See 38 
U.S.C.A § 1154(b)  (Providing in substance that in the case 
of veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence
or aggravation of such injury or disease, if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran. Service- connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary); 
see 38 C.F.R. § 3.304(d).

The record does not support a finding that the appellant is a 
veteran of combat. Firstly, his service medical and personnel 
records indicate that his military occupational specialty was 
as a yeoman.  The related civilian occupation was clerk, 
general office.  His last duty assignment indicates that he 
was assigned to the USS Dixie at Long Beach, California, in 
accordance with his military occupational specialty. 
Additionally, the appellant is not in receipt of any awards 
or commendations that would indicate combat service.  While 
the lack of annotations as to combat service is not 
dispositive of the question, there is no other evidence to 
support a finding of combat service.  

Finally, as to the claim at issue, his service medical 
records do not support his current assertions as to in-
service incurrence.  Stated alternatively, this is not a 
matter where service medical records are unavailable or are 
silent as to the claimed disorders.  Thus, the provisions of 
38 U.S.C.A § 1154(b) are not for application in this matter.

The Board notes that while the appellant's uncorrected vision 
was 20/20 upon enlistment examination in January 1964 and 
20/50 upon separation examination in January 1967, refractive 
error of the eye is not a disease or injury within the 
meaning of applicable VA legislation, and thus, not 
compensable for VA purposes. 38 C.F.R. § 3.303(c).  Despite 
evidence of a current left eye disorder, to include retinal 
telangiectasias, there is no evidence of record to 
substantiate the critical second and third components of the 
Pond/Rose inquiry, as enumerated above.   The service medical 
and personnel records do not support a finding of a left eye 
disorder, nor do they contain evidence of an onset of the 
current retinal telangiectasias as claimed. 

Upon VA examination in July 2002, a history of retinal 
telangiectasias with cystoid macular edema of the left eye 
was noted.  The examiner indicated that the condition had an 
unknown etiology, but was thought to possibly be related to 
hypertension.  A review of service medical records contained 
no documentation of retinal disease or other eye disorders.   
The appellant was diagnosed with unilateral retinal 
telangiectasias involving the juxtafoveal area of the macular 
of the left eye. The examiner noted that the condition was 
typically seen in men in their forth decade of life.  The 
etiology was noted to be unknown, but that the condition was 
not documented while the appellant served on active duty and 
there was no evidence of visual symptoms due to this 
condition during his active duty service.  The examiner 
opined that more likely than not the onset of the condition 
occurred when the appellant was in his early to mid-forties.

 A January 2004 VA eye examination diagnosed the appellant 
with left eye cataract and treated telangiectasias of the 
retina of unknown etiology.  The examiner opined that it was 
impossible to determine the cause of retinal telangiectasias; 
but that it was more likely than not that the condition was 
hereditary in nature.  It should be noted that private 
medical records from Dr. HG indicate the appellant had a 
family history of macular degeneration and glaucoma. 

A February 2004 addendum opined that more likely than not, 
retinal telangietasia of the left eye was not caused or 
exacerbated by pneumonitis, by venereal disease, or by a 
possible history of toxoplasmosis.  Lab tests revealed the 
appellant tested negative for toxoplasma IgM and IgG and 
rapid plasma regain (RPR).

The appellant has submitted numerous articles in support of 
his various theories of entitlement.  One such article was 
regarding the relationship of Chlamydial infection and 
conjunctivitis.  As noted at the outset, the appellant 
contends that he contracted a sexually transmitted disease in 
service, which spread to his eyes and caused damage.  The 
Board would note that the appellant was actually diagnosed 
with acute urthritis due to gonococcus.  That aside, the 
article does not refer to this appellant.  Specifically, it 
does not contain a nexus opinion between acute urthritis due 
to gonococcus and retinal telangiectasias.  Moreover, in 
January 2003 Dr. DGF of Texas Retinal Associates opined that 
he was not aware of a correlation between a venereal disease 
and retinal telangiectasiae.  The appellant also submitted 
additional articles regarding retinal telangiectasias, 
retinal disorders, and toxoplasmosis.  However, they also do 
not contain any specific reference to this appellant.  

Lastly, the appellant has provided medical treatise evidence 
in support of his claim, i.e. excerpts from the Merck Manual, 
Home Edition, regarding retinal disorders.  However, the 
principles discussed do not specifically relate the 
appellant's retinal telangiectasias to his period of active 
duty service. Sacks v. West, 11 Vet. App. 314, 317 
(1998)(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Wallin v. West, 11 Vet. App. 509 (1998).  Further, while 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional, in the 
instant case, as discussed above, a nexus between the 
appellant's retinal telangiectasias and treatment for 
pneumonitis, acute urthritis due to gonococcus, and 
bronchitis has not been shown.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  In conclusion, the appellant has not 
established that he is entitled to service connection for a 
left eye disorder, and his appeal must be denied.  See 38 
C.F.R. § 3.310(a). 

While the appellant testified before the undersigned that a 
left eye disorder, to include retinal telangiectasias had its 
onset during service, given that the appellant's theories of 
in-service occurrence have not been substantiated; and no 
competent medical evidence linking the appellant's retinal 
telangiectasias to his active military service, the 
preponderance of the evidence is clearly against the claim 
and the appeal is denied. See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In sum, there can be no doubt that the appellant rendered 
valuable and honorable service to the nation.  However, while 
the Board is grateful for this service, there is 


insufficient evidence to link the appellant's currently 
claimed left eye disability to any incident of the 
appellant's military tenure.  


ORDER

Entitlement to service connection for a left eye disorder, to 
include retinal telangiectasias, is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


